Robert Carlton Austin III v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-048-CR





ROBERT CARLTON AUSTIN III	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant Robert Carlton Austin III, 
pro se
, attempts to appeal his 1993 conviction for aggravated sexual assault of a child under fourteen years of age. In accordance with a plea bargain, the trial court sentenced Austin to thirty years’ confinement.  We will dismiss this appeal for want of jurisdiction.	Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within thirty days after the date sentence is imposed or within ninety days after the date sentence is imposed if the defendant files a timely motion for new trial.  
Tex. R. App. P.
 26.2(a).  The trial court imposed Austin’s sentence on February 1, 1993.  However, Austin did not file his notice of appeal until February 14, 2006.

On February 22, 2006, we notified Austin of our concern that we lacked jurisdiction over this appeal because the notice of appeal was not timely filed.  We informed him that the appeal was subject to dismissal unless we received a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 44.3.  Austin did not respond to our letter.

A timely notice of appeal is essential to vest this court with jurisdiction.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Because Austin’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See id.
 at 526.  Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 6, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.